Citation Nr: 0802476	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for left hip trochanteric bursitis.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for lumbar spine 
disability (back disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In pursuing his service connection claims, the 
veteran has limited his argument to VA compensation on 
secondary service connection theories.  The RO, however, has 
also adjudicated the claims on a direct service connection 
theory.  The Board has jurisdiction, and will consider, both 
theories of service connection in this appeal.  See generally 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (for 
finality purposes, all theories of entitlement for service 
connection for the same underlying disorder are treated as a 
single claim).


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran's left hip trochanteric bursitis results in 
compensable limitation of motion or incapacitating episodes.

2.  The competent evidence does not show that the veteran 
manifests a current left knee disability related to active 
service or additional left knee impairment caused by service-
connected left hip disability.

3.  The competent evidence does not show that the veteran 
manifests a current lumbar spine disability related to active 
service or additional lumbar spine impairment caused by 
service-connected left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for left hip trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 
5250-55 (2007).

2.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 

3.  Service connection for a lumbar spine disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board has considered several diagnostic codes in 
evaluating this disorder.  The RO has rated the veteran's 
left hip trochanteric bursitis as 10 percent disabling under 
Diagnostic Code 5019.  Diagnostic 5019 instructs that 
bursitis will be rated on limitation of motion of the 
affected part as degenerative arthritis under Diagnostic Code 
5003.  Essentially, this rating contemplates left hip 
bursitis with objectively painful motion that is not 
compensable under the appropriate diagnostic criteria for 
evaluating limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019.

Diagnostic Codes 5250-5255 specifically evaluate disabilities 
of the hip and thigh.  Diagnostic Code 5251 provides a 
maximum 10 percent rating where thigh extension is limited to 
5 degrees.  Diagnostic Code 5252 provides a 10 percent 
evaluation where thigh flexion is limited to 45 degrees, and 
a 20 percent evaluation is warranted with limitation to 30 
degrees.  Diagnostic Code 5253 provides a 10 percent rating 
when the thigh's rotation is limited such that it cannot toe-
out more than 15 degrees or there is limitation of adduction 
of the thigh such that the veteran cannot cross his legs.  A 
20 percent evaluation is warranted when there is limitation 
of abduction of the thigh such that motion is lost beyond 10 
degrees.  

Diagnostic Code 5250 (ankylosis of hip), Diagnostic Code 5254 
(flail hip joint) and Diagnostic Code 5255 (impairment of 
femur by nonunion, malunion or fracture) clearly do not apply 
in this case.

Historically, the veteran was diagnosed and treated with left 
hip trochanteric bursitis in service.  His initial VA 
examination in December 1999 was significant for exquisite 
tenderness over the left hip.  His ranges of motion and x-ray 
examination were normal.  On evaluating his functional 
impairment, the examiner found 4/5 left hip speed and 
endurance.  Otherwise, there was no additional impairment of 
scale, strength, or coordination, providing evidence against 
this claim.

An RO rating decision in January 2000 granted service 
connection for left hip trochanteric bursitis, and assigned 
an initial 10 percent evaluation under Diagnostic Code 5019.

The veteran filed his claim for an increased rating in 
October 2004.  Applying the above criteria to the facts of 
this case during the applicable appeal period, the Board 
finds that the veteran's left hip trochanteric bursitis does 
not meet the criteria for a rating greater than 10 percent.  
The Board notes that the competent medical evidence fails to 
show that the veteran's left hip trochanteric bursitis 
results in compensable limitation of motion or incapacitating 
episodes.

For example, the January 2005 VA compensation examination 
found that the veteran's left hip demonstrated flexion from 
0-125 degrees with pain throughout, extension from 0-30 
degrees with pain, adduction 0-25 degrees with increased 
pain, abduction from 0-45 degrees with mild pain, external 
rotation from 0-60 degrees with exquisite pain and internal 
rotation from 0-40 degrees with exquisite pain.  

By reference, normal range of hip motion is considered 0-125 
degrees of flexion and 0-45 degrees of adduction.  38 C.F.R. 
§ 4.71a, Plate II.  Thus, the veteran demonstrates 
essentially normal, but painful, hip motion.  The pain is 
reflected in his 10 percent rating under Diagnostic Code 
5019, rather than the veteran receiving a noncompensable 
evaluation.  There is no evidence that he has ever had an 
incapacitating exacerbation of bursitis.  Overall, this 
evidence provides highly probative evidence against this 
claim.

The Board also finds that the veteran's left hip disability 
does not warrant an evaluation greater than 10 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The veteran 
has described additional limitation with flare-ups and 
repetitive use with the January 2005 VA examiner described a 
"moderate" left hip disability.  However, the January 2005 
VA examination found that the veteran's pain on motion did 
not result in any appreciable loss of motion.  

It is important for the veteran to understand that his 
painful motion absent compensable limitation of motion forms 
the basis for his current evaluation.  Without taking into 
consideration his complaints, the current evaluation could 
not be justified.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left hip disability does 
not more closely approximate a 20 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for any time 
during the appeal period.  38 C.F.R. § 4.3.

Finally, the Board is aware of the veteran's complaints that 
his left hip pain is severely aggravated by standing and 
sitting, and that his flare-ups of disability interferes with 
his ability to perform chores.  He conceded to the VA 
examiner, however, that his current unemployability as a 
message therapist is due to the economy rather than the 
disabling effects of his service connected disability.  The 
Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

II.  Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran is shown by x-ray examination 
in January 2005 to have a transitional lumbar vertebra.  
However, the service and post-service medical records do not 
reflect a specific diagnosis of a current left knee or lumbar 
spine disability.  

It is important for the veteran to understand that the 
veteran's report of knee and back pain, in and of itself, is 
insufficient to establish the existence of a current 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(1999).  This is highly probative evidence against the 
claims.  

The veteran's service medical records reflect no complaint or 
treatment for left knee symptoms.  A March 1998 consultation 
record recorded his complaint of chronic low back pain that 
worsened with running in conjunction with his treatment for 
left hip trochanteric bursitis/gluteus medius strain.  There 
is no further complaint of low back pain.  This report of 
symptoms conflicts with a report one month previous denying 
back pain on examination.  

In any event, he specifically denied a history of a "trick" 
or locked knee, as well as recurrent low back pain, on his 
January 1999 separation examination.  At that time, 
examination indicated normal clinical evaluations of his 
spine and lower extremities.  Thus, this is highly probative 
evidence against a finding of chronic disability in service.

Finally, the Board finds no competent evidence of record 
supporting either the veteran's direct or secondary service 
connection claims.  The Board finds that the theory of direct 
service connection is not supported because there was no 
diagnosis of, or specific treatment for, a back disability in 
service, and there is no link between the March 1998 
complaint of back pain in service to any current disability.  
It is not alleged, and it is not shown, that a left knee 
disability was incurred during active service.  

With respect to the secondary service connection theory, 
beyond the fact that there is no current diagnosis of left 
knee or lumbar spine disability, there is a complete absence 
of any competent evidence of record suggesting that the 
veteran manifests any additional impairment of the left knee 
and/or lumbar spine caused by the service-connected left hip 
disability.  Thus, this is also highly probative evidence 
against the claims.

Simply stated, the Board finds that the service and post-
service records provides evidence against these claims.

In summary, the Board must find that the competent evidence 
does not show that the veteran manifests a current left knee 
and/or lumbar spine disability related to active service or 
additional impairment caused by a service-connected left hip 
disability.  As a whole, the service and post-service medical 
records provide highly probative evidence against the claims.  
The preponderance of the evidence is against service 
connection for both left knee and lumbar spine disabilities 
on direct and secondary service connection theories.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on October 20, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was specifically asked to submit any evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's service connection claims, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  
Additionally, as an increased rating is denied, the issue of 
potential effective dates of award is moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has not identified any 
treatment records relevant to his claims on appeal.  

The veteran was afforded a VA medical examination in January 
2005 to determine the current nature and severity of his 
service connected left hip disability.  In January 2006, he 
was offered an additional examination to evaluate the extent 
of his functional impairment on use, but he elected to cancel 
the examination request for personal reasons.  He informed 
the RO that he would see a private doctor and speak to his 
representative for assistance.  

To date, the veteran has not submitted any additional 
evidence or requested VA assistance in further developing his 
claims.  The Board can not delay the case indefinitely.  

The veteran has primarily claimed a left knee and back 
disorder as secondary to his service connected left hip 
disability, and the RO included for completeness service 
connection claims on a direct basis.  There is no showing, or 
allegation, of persistent left knee and/or back symptoms 
since service and the competent medical evidence, in the form 
of a separation examination in January 1999, indicated normal 
clinical evaluations of the spine and lower extremities.  
There is no competent evidence suggesting/indicating any 
additional impairment of the left knee or lumbar spine as 
being proximately due to his service connected left hip 
disorder.  As such, VA has no duty to obtain examination or 
opinion on these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See generally Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Overall, neither the veteran nor his or her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A higher disability evaluation for left hip trochanteric 
bursitis is denied.

Service connection for left knee disability is denied.

Service connection for lumbar spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


